Citation Nr: 0734111	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Recovery of the loan guaranty indebtedness in the amount of 
$18,260.07, plus accrued interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from April 
1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 decision on waiver of 
indebtedness of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, Regional Office's Committee on Waivers 
and Compromises (RO) that denied the veteran's request for a 
waiver of recovery of his loan guaranty indebtedness in the 
amount of $18,260.07, plus accrued interest, finding that 
there was an indication of bad faith on the part of the 
veteran in connection with the creation of the indebtedness.  
The veteran ultimately perfected an appeal of that decision.  

In June 2007, the veteran appeared at the RO and testified at 
a travel Board hearing before the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.   

In light of the disposition in this case, the issue of 
whether the principles of equity and good conscience 
necessitates the granting of a waiver of the loan guaranty 
indebtedness is addressed in the REMAND portion of the 
decision below and is REMANDED to the Committee at the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There was a default of the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness of $18,260.07, plus 
accrued interest.

3.  The evidence does not clearly indicate that the veteran 
exercised a willful intent to seek an unfair advantage of the 
VA. 


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted the security for the loan.  38 U.S.C.A. §§ 
5107(a), 5302 (West 2002 & Supp. 2007); 38 C.F.R. § 1.964(a) 
(2007).

2.  There was no showing of bad faith on the part of the 
veteran in the creation of the loan guaranty debt.  38 
U.S.C.A. § 5302. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking a waiver of recovery of a loan 
guaranty indebtedness in the amount of $18,260.07, plus 
accrued interest.  The Committee found bad faith on his part 
in the creation of the loan guaranty indebtedness, a finding 
that precludes consideration of a waiver.  See 38 C.F.R. 
§ 1.962 (2007).  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver in general and his challenge to the finding of 
bad faith in particular.  In short, the Board concludes from 
that review that the requirements for the fair development of 
the waiver request have been met in this case.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Accordingly, the Board limits its review to the issue of 
waiver.  

In the interest of clarity, the Board will present a factual 
background.  Pertinent law and VA regulations will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision as to the issue of "bad faith."  

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In October 1988, the veteran and his former spouse purchased 
a home in Winter Haven, Florida, for $59,730, utilizing a 
10.5 percent VA guaranteed loan in the amount of $59,963, 
expending less than $530 in the transaction.  Monthly 
payments on the loan for principle, interest, tax, and 
insurance was approximately $613.00.  In conjunction with the 
purchase of the property, the veteran executed a VA 
Application for Home Loan Guaranty, VA Form 26-1802a.  In 
that document, he certified and agreed to repay the VA any 
claim which VA would be required to pay the note holder on 
account of default under the terms of the loan.  He also 
acknowledged that he was aware that he would not be relieved 
from his indemnity obligation to the VA unless a creditworthy 
veteran was found to assume the loan and substitute his or 
her entitlement for the veteran's.  In qualifying for the 
loan, the veteran reported gross monthly income of $1,376 as 
a store manager, while his spouse reported gross monthly 
income of $1,115 as a police dispatcher.  Their loan 
application was initially recommended for rejection by a VA 
loan examiner because of the veteran's job instability, but 
was subsequently approved by the Chief VA loan processor 
because the veteran's spouse had been at her job for 2 1/2 
years and had good credit, and because the veteran had his 
then current job for 1 year.  

The first uncured default occurred on December 1, 1989.  A 
Notice of Default was issued by the note holder to the VA in 
February 1990.  It was reported in that document that the 
reason for the default was that the mortgagor was unemployed.  
It was noted that the information regarding unemployment had 
been obtained from the mortgagor in October, but that since 
that time the phone had been disconnected and the note holder 
had been unable to contact the veteran or his spouse despite 
numerous attempts by the note holder.  A Notice of Intention 
to Foreclose was issued by the note holder in March 1990, 
wherein it was indicated that no repayment arrangements had 
been made.  It was noted, however, that the mortgagor had 
called and questioned the assumability of his loan, but had 
not contacted the note holder since that time.  

A Complaint of Foreclosure was filed on behalf of the 
mortgage note holder in May 1990.  Pursuant to the 
foreclosure, an appraisal of the subject property was 
conducted in June 1990.  In the appraisal report, it was 
noted that the "property had been vacant since before 
Christmas," and that it was vacant and secure.  The property 
was noted to be in good condition and was appraised at 
$54,000.  

In September 1990, the veteran filed a petition for Chapter 7 
Bankruptcy with the United States Bankruptcy Court for the 
Middle District of Florida.  In December 1990, an Order was 
issued by the Bankruptcy Judge discharging the veteran from 
all dischargeable debts.  

A Foreclosure Judgment was entered against the veteran and 
his former spouse in January 1991, in the amount of 
$69,910.64.  A second appraisal of the subject property was 
conducted in March 1991.  The property was noted to be in 
good to excellent physical condition.  It was appraised at 
58,500.  A foreclosure sale of the subject property was held 
in April 1991, resulting in a VA loan guaranty indebtedness 
of $18,260.07, plus accrued interest.  

In October 1992, a legal consultant for the VA Office of 
District Counsel determined that despite the veteran's 
Chapter 7 Bankruptcy, he remained liable under the theory of 
indemnity since VA had not been listed on the schedule of 
creditors in the Bankruptcy proceedings.  

Efforts by VA to collect the loan guaranty indebtedness were 
unsuccessful for several years based upon the finding that 
the veteran had no income.  In May 2004, the veteran applied 
for VA disability pension.  By a September 2004, rating 
decision, the veteran was awarded VA pension, effective from 
May 2004.  VA subsequently began the recoupment of the 
veteran's loan guaranty indebtedness through offset of his 
pension benefits.  

In May 2005, the veteran filed for a waiver of his loan 
guaranty indebtedness.  He has submitted written statements 
and presented credible testimony before the Board in support 
of that waiver request.  The veteran has stated that the 
reason for the initial default on the VA guaranteed loan in 
December 1989 was that he had been fired from his job as a 
store manager and was subsequently separated from his wife, 
who remained in the subject property.  The veteran stated 
that his wife still had her job and remained in the house, 
and he assumed that she was making payments on the loan.  The 
veteran stated that because his wife had taken out a 
restraining order against him (alleging that he had assaulted 
her), he was precluded from going back to the subject 
property.  The veteran testified that his wife did not 
provide any letters from VA or the mortgage company to him 
regarding the loan default.  He stated that after leaving the 
subject property, he was divorced from his wife and filed for 
bankruptcy.  The veteran stated that his lawyer in the 
bankruptcy proceeding advised him that the VA loan debt would 
be discharged, and so he forgot about it until VA began the 
collection of the debt through his VA pension.  

In July 2006, the RO denied the veteran's request for a 
waiver finding that there was an indication of bad faith on 
the part of the veteran in the creation of the loan guaranty 
indebtedness.  The RO based their decision on the fact that 
the veteran ignored all efforts made by the mortgage company 
and VA to contact him to assist in avoiding the foreclosure, 
such as selling the home, or exploring other alternatives to 
foreclosure.  The RO's finding of bad faith precluded any 
further consideration of the veteran's waiver request under 
the principles of equity and good conscience.  

Analysis

The veteran essentially asserts that the RO committed error 
in finding "bad faith" on his part, and thereby denying 
further consideration of his request for a waiver of his loan 
guaranty indebtedness.  The veteran has implicitly argued 
that the RO should have favorably considered the following 
mitigating factors:  (1) The veteran defaulted on the loan 
because he lost his job and was subsequently separated from 
his wife and forbidden from entering the subject property 
that was used as security for the loan; (2) Thereafter, the 
veteran assumed that his wife would make the payments, and 
had no knowledge that she was not; (3) It was only 
circumstances beyond his control that gave him no recourse 
but to let the property go into foreclosure; and (4) The 
veteran did not ignore the VA loan or debt, but thought that 
it would be addressed in his bankruptcy proceedings. 

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of an indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  
Upon this finding, any contention or evidence relating to 
equity and good conscience necessitating a waiver, such as it 
relates to undue hardship, etc., becomes "moot".  Black's Law 
Dictionary, 6th ed., 1990, defines "bad faith" as:

". . . generally implying or involving actual or constructive 
fraud, or a design to mislead or deceive another, or a 
neglect or refusal to fulfill some duty or some contractual 
obligation prompted by some interested or sinister motive.

VA's working definition of "bad faith" is a willful intention 
to either seek an unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation.  Veterans 
Benefits Administration Circular No. 20-90-5, New Standards 
for Waiver Consideration (February 12, 1990).

Circular 20-90-5 further states that:

[I]n the home loan program, bad faith would most likely exist 
when a veteran/obligor abandons a VA guaranteed property 
despite having the financial ability to make mortgage 
payments.

In the present case, the Board finds the veteran's 
description of events credible.  As such, it is found that 
the veteran did not intentionally abandon the VA guaranteed 
property or loan.  The veteran experienced a financial crisis 
because of both employment and personal reasons.  
Essentially, after losing his job and being ejected from his 
home by his former spouse, he had no way of making payments 
on the loan or of avoiding the foreclosure.  It is probative 
of the issue of "bad faith" that the veteran had barely 
qualified for the loan only one year prior based upon his own 
job instability.  Thus, it should have been no great surprise 
to VA when the veteran subsequently defaulted after losing 
another job.  The RO's decision to deny consideration of a 
waiver was ostensibly based upon the veteran's basic failure 
to adhere faithfully to the loan payments, but also upon the 
veteran's actions subsequent to the default, citing his 
failure to maintain contact with the note holder or VA.  The 
RO suggests that by not doing so, the veteran missed an 
opportunity to avoid foreclosure.  The Board would agree that 
the veteran has some culpability by virtue of his failure to 
meet his VA loan obligations and his lack of communication 
with the lender and VA following the initial default.  
Implicit in the RO's decision, however, was a continued 
suspicion that the veteran made absolutely no effort or 
sacrifice to avoid foreclosure, but rather was very cavalier 
in his attitude toward the VA guaranteed loan.  The Board 
does not perceive the evidence in that manner.  As noted 
above, the veteran has provided credible testimony to the 
contrary.  This credible evidence of an alternative 
explanation was not before the RO at the time that they made 
their decision.  

Despite the technical abandonment of the property on the part 
of the veteran when he ceased making his mortgage payments, 
it is clear that he did not have the financial ability to 
make those payments at that time of the initial default.  It 
is equally clear that the veteran's personal life was 
unraveling, thus making it very difficult for him to avoid 
the impending foreclosure even if he had been able to 
communicate effectively with VA.  Just as there are various 
bases for a finding of bad faith, there are also many 
circumstances which can significantly dilute or negate a 
finding of the "willful intention to either seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation".  The evidence before us presents 
such a case.  It is clear from the record that deteriorating 
financial and personal circumstances caused the initial 
default and subsequent foreclosure, negating a finding of an 
absolute abandonment.  It is also supportive of the veteran's 
position to note that he and his former spouse quickly moved 
out of the subject property, leaving it in excellent 
condition.  This further belies a finding of any indication 
that the veteran was attempting to seek an unfair advantage 
over VA.  Had he been trying to take advantage, he or his 
former spouse might have remained in the property right up 
until the foreclosure sale or beyond.  

It appears that the RO assumed that the veteran had totally 
abandoned the loan payments as well as any thoughts of 
responsibility for the loan for no reason whatsoever.  In 
this finding, the RO did not have the benefit of the 
veteran's credible explanations and the mitigating 
circumstances surrounding those explanations.  There is 
little if any evidence of the veteran's specific intent to 
deceive the VA for sinister or interested motives.  Again, 
this is not to say that the veteran is without fault in the 
creation of the debt; only that the RO has not developed the 
case in a manner to show the veteran's willful intent to seek 
an unfair advantage.  On an overview, in weighing the 
positive and negative evidence, the Board finds that the 
evidence does not show the requisite "willful intent" on the 
part of the veteran in the creation of the loan guaranty 
debt, fundamental to a finding of "bad faith."


ORDER

Waiver of recovery of a loan guaranty indebtedness is not 
precluded by reason of a finding of bad faith on the part of 
the veteran.  To this extent, the appeal is granted.


REMAND

In light of the foregoing decision, it is now incumbent upon 
the Committee at the RO to determine whether a waiver should 
be granted in accordance with 38 U.S.C.A. § 5302 (West 2002 & 
Supp. 2007) and 38 C.F.R. §§ 1.963, 1.964. 1.965 (2007).  

The question is whether the evidence establishes that 
recovery of the loan guaranty indebtedness would be against 
equity and good conscience, in which case recovery of that 
indebtedness may be waived.  The following is pertinent to 
this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.
2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.
3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

Consequently, the case is remanded to the RO for the 
following:

1.  The appellant should be advised that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In that regard, since the 
appellant has not provided a financial 
status report(VA Form 4-5655) since May 
2005, and since his current financial 
status would be significant to the 
element of financial hardship, it would 
be important for the appellant to be 
given an opportunity to provide such an 
updated report.  The appellant should 
also be given an opportunity to provide 
any documentation as to whether the 
responsibility for the VA guaranteed loan 
and/or the subject was addressed in his 
divorce proceedings.  

2.  When the above development has been 
completed to the extent possible, the 
appellant's request for a waiver should 
be reviewed by the Committee at the RO.  
If the appellant's request continues to 
be denied, he should be provided with a 
supplemental statement of the case 
reflecting the amended decision on waiver 
of the loan guaranty indebtedness.  The 
supplemental statement of the case should 
specifically include the law and 
regulations concerning the "equity and 
good conscience" standard used in the 
determination of whether a waiver should 
be granted in accordance with 38 U.S.C.A. 
§ 5302 and 38 C.F.R. § 1.965(a), and 
include any other elements which have 
been considered but are not enumerated in 
the regulations, such as whether the 
veteran's actions mitigated the amount of 
the indebtedness, or in the alternative 
whether they added to that debt.  The 
appellant should be given an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data and to ensure due process of law.  
The Board intimates no opinion, legal or factual, as to the 
determination warranted in this case by reason of this 
remand.  No action is required by the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


